DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enderle (6,367,283).
Regarding claim 1, Enderle discloses a refrigeration system (see figures 1-4), comprising: 
a compressor (18); 
a condenser (20); 
an expansion valve (22) having a body with an expansion valve inlet (28) and an expansion valve outlet (30; see figures 1-4); 
an evaporator (24); and 
a controller (16); 
wherein an outlet of the compressor (18) is flow-connected to an inlet of the condenser (20), an outlet of the condenser (20) is a flow-connected to the expansion valve inlet (28), the expansion valve outlet (30) is flow-connected to an inlet of the evaporator (24), and an outlet of the evaporator (24) is flow-connected to an inlet of the compressor (18; see figure 1); and 
wherein the expansion valve body (38) has a pathway (66) comprising an inlet body tube (68) flow-connected to the expansion valve inlet (28; see figures 2-4), and an outlet body tube (90) flow-connected to the expansion valve outlet (30; see figures 2-3), wherein the inlet body tube (68) has an inlet body tube outlet (the outlet of the tube 68) and the outlet body tube (90) has an outlet body tube inlet (the inlet of the tube 90; see figures 2-4); and 
wherein the expansion valve (22) comprises a valve element (44) that is selectively positionable between the inlet body tube outlet (the outlet of the tube 68) and the outlet body tube inlet (the inlet of the tube 90), wherein the controller (16) controls the valve element (44) to position the valve element (44) to allow flow through the pathway in an open position (see figure 2) or to block flow through the pathway in a closed position (noted that alternative limitation; the open position limitation has been addressed; Col. 9, lines 20-47).
Regarding claim 4, Enderle discloses the expansion valve (22) comprises a solenoid actuator (80) connected to the valve element (44), and the valve element (44) is movable in a linear direction from the open (not limiting or restricting position) and closed (limiting or restricting position) positions by the solenoid actuator (80; Col. 9, lines 20-47; see figures 2-4).
Regarding claim 5, Enderle discloses an expansion valve for a refrigeration system, comprising: 
a body (38) with an expansion valve inlet (28) and an expansion valve outlet (30; see figures 2-4); 
the body (38) having a pathway (66) comprising an inlet body tube (68) flow-connected to an expansion valve inlet (28), and an outlet body tube (90) flow-connected to an expansion valve outlet (30; see figures 2-4), wherein the inlet body tube (68) has an inlet body tube outlet (the outlet of the tube 68) and the outlet body tube (90) has an outlet body tube inlet (the inlet of the tube 90; see figures 2-4); 
wherein the expansion valve (22) comprises a valve element (44) that is selectively positionable between the inlet body tube outlet (the outlet of the tube 68) and the outlet body tube inlet (the inlet of the tube 90), to allow flow through the pathway (66) in an open position (opening position; see figure 2) or to block flow through the pathway in a closed position (noted that alternative limitation; the open position limitation has been addressed; Col. 9, lines 20-47).
Regarding claim 8, Enderle discloses the expansion valve (22) comprises a solenoid actuator (80) connected to the valve element (44), and the valve element (44) is movable in a linear direction from the open (not limiting or restricting position; see figure 2) and closed (limiting or restricting position) positions by the solenoid actuator (80; Col. 9, lines 20-47).
Regarding claim 9, Enderle discloses a refrigeration system, comprising: 
a compressor (18); 
a condenser (20); 
an expansion valve (22) having a body (38) with an expansion valve inlet (28) and an expansion valve outlet (30; see figures 1-4); 
an evaporator (24); and 
a controller (16); 
wherein an outlet of the compressor (18) is flow-connected to an inlet of the condenser (20), an outlet of the condenser (20) is a flow-connected to the expansion valve inlet (see figure 1), the expansion valve outlet is flow-connected to an inlet of the evaporator (24), and an outlet of the evaporator (24) is flow-connected to an inlet of the compressor (18; see figure 1); and 
wherein the expansion valve body (38) has a pathway (66) comprising a restriction (a restrictor 40) flow-connected to the expansion valve inlet (28), and to the expansion valve outlet (30; see figures 2-4); and 
wherein the expansion valve (22) comprises a valve element (44) that is selectively positionable between the expansion valve inlet (28) and the expansion valve outlet (30), wherein the controller (16) controls the valve element (44) to position the valve element (44) to allow flow through the pathway (66) in an open position (the not limiting or restricting position) or to block flow through the pathway in a closed position (noted that alternative limitation; the open position limitation has been addressed; Col. 9, lines 20-47).
Regarding claim 10, Enderle discloses the restriction comprises at least one orifice (Col. 7, lines 39-42).
Regarding claim 11, Enderle discloses the expansion valve (22) comprises a solenoid actuator (80) connected to the valve element (44), and the valve element (44) is movable in a linear direction from the open (the not limiting or restricting position) and closed positions (the limiting or restricting position) by the solenoid actuator (80; Col. 9, lines 20-47; see figures 2-4).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enderle (6,367,283) which applied as alternative.
Regarding claim 1, Enderle applied as alternative discloses a refrigeration system (see figures 1-4), comprising: 
a compressor (18); 
a condenser (20); 
an expansion valve (22) having a body with an expansion valve inlet (28) and an expansion valve outlet (30; see figures 1-4); 
an evaporator (24); and 
a controller (16); 
wherein an outlet of the compressor (18) is flow-connected to an inlet of the condenser (20), an outlet of the condenser (20) is a flow-connected to the expansion valve inlet (28), the expansion valve outlet (30) is flow-connected to an inlet of the evaporator (24), and an outlet of the evaporator (24) is flow-connected to an inlet of the compressor (18; see figure 1); and 
wherein the expansion valve body (38) has a pathway (66) comprising an inlet body tube (108) flow-connected to the expansion valve inlet (28; see figures 2-4), and an outlet body tube (90) flow-connected to the expansion valve outlet (30; see figures 2-3), wherein the inlet body tube (108) has an inlet body tube outlet (the outlet of the tube 108) and the outlet body tube (90) has an outlet body tube inlet (the inlet of the tube 90; see figures 2-4); and 
wherein the expansion valve (22) comprises a valve element (44) that is selectively positionable between the inlet body tube outlet (the outlet of the tube 108) and the outlet body tube inlet (the inlet of the tube 90), wherein the controller (16) controls the valve element (44) to position the valve element (44) to allow flow through the pathway in an open position (see figure 2) or to block flow through the pathway in a closed position (noted that alternative limitation; the open position limitation has been addressed; Col. 9, lines 20-24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,313,598 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Regarding claim 1, U.S. Patent No. 11,313,598 B2 discloses a refrigeration system, comprising: a compressor; a condenser; an expansion valve having a body with an expansion valve inlet and an expansion valve outlet; an evaporator; and a controller; wherein an outlet of the compressor is flow-connected to an inlet of the condenser, an outlet of the condenser is a flow-connected to the expansion valve inlet, the expansion valve outlet is flow-connected to an inlet of the evaporator, and an outlet of the evaporator is flow-connected to an inlet of the compressor; and wherein the expansion valve body has a pathway comprising an inlet body tube flow-connected to the expansion valve inlet, and an outlet body tube flow-connected to the expansion valve outlet, wherein the inlet body tube has an inlet body tube outlet and the outlet body tube has an outlet body tube inlet; and wherein the expansion valve comprises a valve element that is selectively positionable between the inlet body tube outlet and the outlet body tube inlet, wherein the controller controls the valve element to position the valve element to allow flow through the pathway in an open position or to block flow through the pathway in a closed position (see claim 1 of U.S. Patent No. 11,313,598 B2).
Regarding claim 2, U.S. Patent No. 11,313,598 B2 discloses the pathway further comprises a valve seat that is comprised of an inlet seat tube, and an outlet seat tube, and the inlet body tube outlet is spaced from the inlet of the inlet seat tube by a first gap, and the outlet of the outlet seat tube is spaced from the outlet body tube inlet by a second gap (see claim 1 of U.S. Patent No. 11,313,598 B2).
Regarding claim 3, U.S. Patent No. 11,313,598 B2 discloses the body comprises a first chamber open to the first gap and a second chamber open to the second gap (see claims 1-2 of U.S. Patent No. 11,313,598 B2).
Regarding claim 4, U.S. Patent No. 11,313,598 B2 disclosesthe expansion valve comprises a solenoid actuator connected to the valve element, and the valve element is movable in a linear direction from the open and closed positions by the solenoid actuator (see claims 1 and 3 of U.S. Patent No. 11,313,598 B2).
Regarding claim 5, U.S. Patent No. 11,313,598 B2 discloses an expansion valve for a refrigeration system, comprising: a body with an expansion valve inlet and an expansion valve outlet; the body having a pathway comprising an inlet body tube flow-connected to an expansion valve inlet, and an outlet body tube flow-connected to an expansion valve outlet, wherein the inlet body tube has an inlet body tube outlet and the outlet body tube has an outlet body tube inlet; wherein the expansion valve comprises a valve element that is selectively positionable between the inlet body tube outlet and the outlet body tube inlet, to allow flow through the pathway in an open position or to block flow through the pathway in a closed position (see claim 5 of U.S. Patent No. 11,313,598 B2).
Regarding claim 6, U.S. Patent No. 11,313,598 B2 discloses the pathway further comprises a valve seat that is comprised of an inlet seat tube, and an outlet seat tube, and the inlet body tube outlet is spaced from the inlet of the inlet seat tube by a first gap, and the outlet of the outlet seat tube is spaced from the outlet body tube inlet by a second gap (see claim 5 of U.S. Patent No. 11,313,598 B2).
Regarding claim 7, U.S. Patent No. 11,313,598 B2 discloses the body comprises a first chamber open to the first gap and a second chamber open to the second gap (see claims 5-6 of U.S. Patent No. 11,313,598 B2).
Regarding claim 8, U.S. Patent No. 11,313,598 B2 discloses the expansion valve comprises a solenoid actuator connected to the valve element, and the valve element is movable in a linear direction from the open and closed positions by the solenoid actuator (see claims 5 and 7 of U.S. Patent No. 11,313,598 B2).

Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious a refrigeration system particularly, the limitations: 
“the pathway further comprises a valve seat that is comprised of an inlet seat tube, and an outlet seat tube, and the inlet body tube outlet is spaced from the inlet of the inlet seat tube by a first gap, and the outlet of the outlet seat tube is spaced from the outlet body tube inlet by a second gap” as recited in claims 2 and 6; and
The best prior art Enderle fails to discloses the claimed structure of the valve seat as required in claims 2 and 6. Specifically, Enderle discloses the pathway (66) further comprises a valve seat (40) that is comprised of an inlet seat tube (68) and the inlet body tube outlet (the outlet of the tube 108) is spaced from the inlet of the inlet seat tube (68) by a first gap (the gap between the tube 108 and the tube 68; see figures 2-4). However, Enderle fails to disclose the valve seat (40) comprises an outlet seat tube and the outlet of the outlet seat tube is spaced from the outlet body tube inlet by a second gap. Therefore, claims 2 and 6 are currently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763